SPEAR, J.,
dissenting. I respectfully dissent from the majority’s conclusion that no rational trier of fact could have found that the circumstantial evidence here was sufficient to prove that the defendant lacked consent to enter or damage the parked station wagon. The jury reasonably could have found certain other important facts in addition to those set out in the majority opinion. Officer Daniel Zack and Officer Michael Manzi of the Hartford police department were traveling in a marked police car when they first saw the defendant near the station wagon. Manzi made eye contact with the defendant as he drove by. After the officers passed the defendant, Manzi observed through a rear view mirror that the defendant started walking away from the station wagon. When the officers reached the next intersection, Manzi *8noticed that the defendant started walking back toward the station wagon. After making a left turn at that intersection the officers parked the police car and got out to further investigate the defendant’s actions. Both officers were in plainclothes and attempted to approach the defendant unnoticed. The metal object that the defendant picked up as the officers approached was heavy enough to break a window and its size was between that of a baseball and a softball. Approximately one hour after the defendant’s arrest and while the defendant was in custody, police officers saw the station wagon being driven away.
The majority correctly points out that challenges to the sufficiency of the evidence are subject to a two-pronged analysis. First, the evidence presented at trial is reviewed and construed in a light most favorable to sustaining the jury’s verdict, and we then determine whether the jury reasonably could have concluded that the evidence and the reasonable inferences drawn therefrom established guilt beyond a reasonable doubt. See State v. Ford, 230 Conn. 686, 692, 646 A.2d 147 (1994); State v. Turner, 24 Conn. App. 264, 267, 587 A.2d 1050, cert. denied, 218 Conn. 910, 591 A.2d 812 (1991). “It is well settled that in reviewing a defendant’s challenge to a verdict based on insufficient evidence, we defer to the jury. We do not sit as a seventh juror empowered to cast an overriding vote over the jury of six that actually heard the case.” State v. Brunori, 22 Conn. App. 431, 434-35, 578 A.2d 139, cert. denied, 216 Conn. 814, 580 A.2d 61 (1990). “On appeal, we do not ask whether there is a reasonable view of the evidence that would support a reasonable hypothesis of innocence. We ask, instead, whether there is a reasonable view of the evidence that supports a jury’s verdict of guilty.” State v. Sivri, 231 Conn. 115, 134, 646 A.2d 169 (1994). Our Supreme Court has stated that “the relevant question is whether, after viewing the evidence in the light most favorable to the *9prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” (Emphasis in original; internal quotation marks omitted.) State v. Scielzo, 190 Conn. 191, 197, 460 A.2d 951 (1983).
Certain other important principles come into play when we review a jury’s verdict. “[I]n reviewing the jury verdict, it is well to remember that [jJurors are not expected to lay aside matters of common knowledge or their own observation and experience of the affairs of life, but, on the contrary, to apply them to the evidence or facts in hand, to the end that their action may be intelligent and their conclusions correct.” (Internal quotation marks omitted.) State v. Ford, supra, 230 Conn. 693. Under our law, “[w]e presume that the jury uses common sense in its deliberations . . . and is not limited to consideration of the direct evidence but is free to draw reasonable, logical inferences from the facts proved.” (Citation omitted.) State v. Harrison, 30 Conn. App. 108, 118, 618 A.2d 138 (1993). “[JJurors are supposed to reach their conclusions on the basis of common sense, common understanding and fair beliefs, grounded on the evidence . . . from which inferences can fairly be drawn.” (Internal quotation marks omitted.) State v. Smith, 35 Conn. App. 51, 61, 644 A.2d 923 (1994).
When I review and analyze all of the evidence with the aid of these principles, I cannot conclude that the evidence was insufficient on the element of lack of consent. Particularly telling are the facts that the defendant stopped shaking the door handle when he saw the marked police car and that, as the police car passed the defendant, he started walking away from the station wagon. When the police car got to the intersection, where it turned left, the defendant proceeded back to the station wagon. When the plainclothes officers approached the defendant on foot, he was shaking the rear door handle while constantly looking around. It was certainly *10reasonable for the jury to have inferred that the defendant wanted to hide his actions from the police officers and was watching out for them. Such an inference is consistent with a lack of consent. The evidence that the car was driven away approximately one hour after the defendant’s arrest while the defendant was still in custody would also have allowed the jury reasonably to infer that someone other than the defendant was the authorized operator of the vehicle that day. This inference is also buttressed by the evidence of the note that the police officers left on the car and the lack of any contact whatsoever from the owner.
The majority correctly cites State v. Ford, supra, 230 Conn. 693, for the proposition that “[p]roof beyond a reasonable doubt requires that the evidence exclude every reasonable hypothesis of innocence. . . . But the requirement of proof beyond a reasonable doubt does not mean that the proof must be beyond a possible doubt, and a possible hypothesis or supposition of innocence is far different from a reasonable supposition. . . . Emphasis needs to be placed on the distinction between the word reasonable and the word possible. . . . Proof of guilt must exclude every reasonable supposition of innocence . . . [while a] mere possible hypothesis of innocence will not suffice.” (Citations omitted; internal quotation marks omitted.) The majority posits only possible hypotheses of innocence, such as the defendant could have lost the keys to the vehicle and was unable or unwilling to call a locksmith, and that he initially ran from Zack because he had been startled. The majority view appears to be that of the “seventh juror,” an approach that is prohibited by State v. Brunori, supra, 22 Conn. App. 435.
State v. Sivri, supra, 231 Conn. 132-36, is instructive in noting that a jury should not render a guilty verdict unless the evidence precludes every reasonable hypothesis except that which is consistent with the defendant’s *11guilt. On appellate review, however, we do not resurrect hypotheses of innocence that the jury obviously rejected, but instead review the evidence pursuant to the familiar two-pronged analysis stated previously. I conclude that the evidence and the reasonable, common sense inferences properly drawn therefrom established the element of lack of consent beyond a reasonable doubt.
Accordingly, I respectfully dissent.